UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-6630



JERRY A. GARLAND,

                                              Petitioner - Appellant,

          versus


L. M. SAUNDERS, Warden,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-00-418-7)


Submitted:   August 31, 2001                 Decided:   March 11, 2002


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry A. Garland, Appellant Pro Se. Michael Thomas Judge, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jerry A. Garland seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).     We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       Garland v. Saunders, No. CA-00-

418-7 (W.D. Va. Mar. 29, 2001).    Garland’s motion for appointment

of counsel is denied.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                             DISMISSED




                                   2